DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 35, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the EB guns" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is considered to be “the electron guns”.
Claim 35 recites the limitation "the operating is operating in a first mode" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the operating” is referring.
Claim 38 recites the limitation “a power of 120 kW to 300 kW per gun” in line 2. This range is unclear as it broadens the range of claim 32 from which it depends (160-300 kW per gun). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25, 28-31, and 40 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruce et al (US 2004/0211363) in view of Hotz et al (US 2013/0032092).
Bruce discloses a method of using a deposition apparatus 10 for EBPVD of thermal barrier coatings on turbine engine components [0002] comprising: a chamber 12 [0024]; a process gas source 54 coupled to the chamber 12 [0032]; a vacuum pump 32 coupled to the chamber 12 [0030]; at least two electron guns 30; one or more power supplies coupled to the electron guns 30 to generate respective electron beams [0028]; a plurality of crucibles 56 positioned in an operative position within a field of view of at least one said electron gun 30 [0032]; and a part holder 22 having at least one holder operative position for holding parts spaced above the crucibles 56 by a standoff height [0024] (Fig. 1, 2, 6). The process gas source [0032] and the vacuum pump are controlled to maintain a pressure of greater than 1 Pa [0009], such as 5 Pa [0008].
Bruce does not disclose a first set of crucibles and a second set of crucibles or the method of their operation. 
Hotz discloses a deposition apparatus for electron beam deposition method comprising a first set of crucibles (i.e. rear crucibles) and a second set of crucibles (i.e. front crucibles). The method comprises heating the first set of crucibles (i.e. rear crucibles) with the electron guns to vaporize material from the first set of crucibles (Fig. 1), shifting the first set out of the operative position and the second set into the operative position, wherein in an intermediate condition the area between the first and second set is in the operative position, and heating the second set of crucibles with the electron guns to vaporize material from the second set [0030]-[0034] (Fig. 2). This 
It would have been obvious to one of ordinary skill in the art before the invention by applicant to incorporate the first and second set of crucibles of Hotz into the apparatus of Bruce in order to coat the substrates with two different materials and coat a plurality of substrates simultaneously. 
Regarding Claims 22-23, and 25, Hotz discloses that in the intermediate condition, both sets are within the field of the electron guns and the gun jumps from heating the first set to the second set without having to wait [0011]. As the frame moves the sets linearly from one end position into the other end position as an assembly (Fig. 1-2; [0030), both sets would at least partially be heated during the transition to the operative position.
Regarding Claims 28-31, Hotz discloses that the first and second sets have different ingot chemistries [0033]. Bruce discloses turbine blades [0002] and the ingot materials may be ceramics [0028]. Thus, it would have been obvious to use different ceramics for each set as suggested by Bruce and Hotz.
Regarding Claim 40, Hotz discloses a first and second set of crucibles and an actuator to shift the sets into and out of the operative position [0011]; [0030]-[0034]. 
Thus, claims 21-23, 25, 28-31, and 40 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Bruce and Hotz. 
Claims 24, 26, and 27 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruce et al (US 2004/0211363) in view of Hotz et al (US 2013/0032092) as applied above and further in view of Feuerstein et al (US 4,627,989).
Bruce and Hotz do not disclose that the transition from heating the first set to heating the second set comprises expanding and contracting raster patterns of the guns.
Feuerstein discloses that an electron gun can be raster scanned in predetermined focusing patterns onto individual vapor sources and can control the vapor release accordingly (Fig. 1; Col. 4, line 63-Col. 5, line 18). 
It would have been obvious to one of ordinary skill in the art before the invention by applicant to incorporate a desired predetermined raster scan pattern of the electron guns as suggested by Feuerstein during the transition between the sets of crucibles in Hotz in any desired manner in order to further control the vapor release form the two sets of crucibles. 
Thus, claims 24, 26, and 27 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Bruce and Hotz. 
Allowable Subject Matter
Claims 32-34, 36, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or reasonably suggest the specific combination of .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715